Title: To James Madison from James Monroe, 16 January 1812
From: Monroe, James
To: Madison, James


Department of State, January 16. 1812.
The Secretary of State to whom was referred the Resolution of the Senate requesting information on certain points respecting the trade of the United States to France, has the honor to report to the President that he has examined the files of this Department, and found no precise information on the subject of the said Resolution, which has not been heretofore communicated to Congress.
That in consequence thereof he applied to the French Minister for the requisite information, who, not possessing it, referred the application to the Consul-General of France, from whom, as yet, nothing has been received, as will more fully appear by the accompanying letters; marked A and B.
It may be proper to observe, that it is generally understood, as well from the letters of Mr. Russell, communicated to Congress at the commencement of the present Session, as from other sources, that the trade of the United States to France is subjected to very severe restrictions; but the precise extent and nature of them is not distinctly known to this Department. The instructions of the Minister of the United States at Paris embracing this as well as other subjects, communications from that source may soon furnish more particular information. An expectation of the speedy arrival of despatches from France, together with a hope that the French Consul-General would have been enabled to throw some light upon the enquiry, have caused the postponement of this Report until the present time.
Jas Monroe
